Argued November 9, 1926.
This suit arose out of a collision between two automobiles *Page 261 
at the intersection of Fifty-first and Parrish Streets in the City of Philadelphia. The streets cross at right angles, Fifty-first Street running north and south and Parrish Street running east and west. When the plaintiff's car came along Parrish Street toward the east and reached the west curb line of Fifty-first Street, going at the rate of seven or eight miles an hour, he saw the defendant's car approaching to the right on Fifty-first Street at the rate of twenty-five miles per hour and thirty-five feet from the south line of Parrish Street. He proceeded to cross Fifty-first Street and when almost across the street, he was struck by the car of the defendant going north on Fifty-first Street. The point where the paths of two vehicles would cross as they were approaching each other at right angles, was on the east side of Fifty-first Street and it is hard to figure how the plaintiff's car, going at the rate of seven or eight miles an hour and the defendant's at the rate of 25 miles an hour and only thirty-five feet away should have come in contact at all. If the speeds given are correct, the defendant's car would have passed long before the plaintiff's would have reached that point, Fifty-first Street being a street of some width. It was said in Weber v. Greenebaum, 270 Pa. 385: "Where the paths of two approaching vehicles cross at the intersection of public streets, the driver at the left must give way, unless so far in advance of the other as to afford reasonable time to clear the crossing and thus, in all probability, avoid a collision." Spier v. Messersmith, 85 Pa. Super. 233.
The plaintiff in this case, was approaching from the defendant's left and therefore, should have had his car under such control that he could properly stop it if necessary to avoid contact with the car crossing his line of travel and he cannot take the chance of crossing "in front of a car at his right unless it is reasonably *Page 262 
clear that his path is open. The statute was intended to regulate traffic at crossings in a practical way and to prevent a race for the first place. In all cases it is the duty of a driver of a vehicle to observe the approach of other cars on an intersecting path and to exercise due diligence to avoid collision. It is not sufficient to rely on the probability or assumption that the driver of a car on the intersecting way will perform his full duty with respect to care." Kutz v. General Baking Company, 87 Pa. Super. 300.
When the plaintiff saw the defendant's car thirty-five feet away, he should not have risked passing ahead of him. The plaintiff, under the circumstances of this case was not justified in believing he could pass safely. The defendant's negligence did not excuse him from using the care that was required and we think the court was right in finding for the defendant.
The judgment is affirmed.